IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

JOSEPH F. POLI, JR. and RHONDA §
DANIEL, No. 406, 2016
Defendants Below,
Appellants,

Court BeloW_Superior Court of the
State of Delaware

V. C.A. No. NlSC-Ol-llS

810 SOUTH BROOM STREET
OPERATIONS, LLC d/b/a
I-HLLSIDE CENTER,

Plaintiff Below,
Appellee.

QOOCOO¢¢O'JQO'>OO'JQOOCOOQO'>COOUOQQO'>OO'>OO>

Submitted: December 2, 2016
Decided: March 15, 2017

Before HOLLAND, VAL[HURA, and VAUGHN, Justices.
O R D E R
This 15th day of March 2017, it appears to the Court that:
(1) Joseph F. Poli, Jr. (hereinafter “Joseph”) filed this appeal nom the
Superior Court’S order denying his motion to Vacate a default judgment entered
against his Wife, Rhonda Daniel (hereinafter “Rhonda”).1 The Court concludes that

the judgment on appeal must be reversed.

 

l The references to Mr. Poli and Ms. Daniel as “Joseph” and “Rhonda” are for clarity. No
disrespect is intended.

(2) The record reflects that Joseph and Rhonda were the defendants in a
debt action that was filed on January 15 , 2015 by 810 South Broom Street
Operations, LLC d/b/a Hillside Center. Hillside Center is a nursing home and
rehabilitation center in Wilmington. Rhonda was a patient at Hillside in 2014. On
December 15, 2014, Rhonda executed a durable power of attorney naming Joseph
as her agent.

(3) On March 26, 2015 , court staff notified Hillside’s counsel that neither
Rhonda nor Joseph had filed an answer to the complaint. By letter dated April 3,
2015, Hillside’s counsel advised the court that he had received an answer from
Joseph but not from Rhonda, and that a default judgment would be filed against
Rhonda. On the same date, Hillside’s counsel filed “directions for entry of default”
against Rhonda.

(4) On April 12, 2016, Hillside’s counsel filed a motion for summary
judgment against Joseph. The motion recited the entry of judgment against Rhonda
and alleged that nothing had been paid on that judgment. By memorandum opinion
dated June 14, 2016, the Superior Court granted the motion after determining that

Joseph was liable for the judgment against Rhonda.2

 

2 810 South Broom Street Operatz`ons, LLC d/b/a Hillside Center v. Daniel, 2016 WL 3583777
(Del. Super. June 14, 2016).

2

(5) On June 27, 2016, Joseph filed a motion for relief from judgment under
Superior Court Civil Rule 60(b). By order dated July 15 , 2016, the Superior Court

denied the motion.3

Having reviewed the record on appeal, we conclude that the
denial of the Rule 60(b) motion was an abuse of discretion.4

(6) Superior Court Civil Rule 55(b)(1) provides that, in appropriate
circumstances, a plaintiff may direct the prothonotary to enter a default judgment
against a defendant who “has failed to appear, plead or otherwise defend as provided
by this Rules.”5 Under Rule 5(aa)(1) of the court’s rules, a defendant’s
“[a]ppearance may be made by . . . the service or filing of any motion or pleading
purporting to be responsive to, or affecting the complaint.”6

(7) In this case, the record reflects that Joseph’s answer to the complaint
attached a copy of Rhonda’s durable power of attorney (“POA”) dated December
15, 2014, naming him as her agent, and his notarized affidavit dated February 13,

2015, purporting to “speak[] legally for [Rhonda], first party charged in this law

suit.”

 

3 810 South Broom Street Operations, LLC d/b/a Hillside Center v. Daniel, 2016 WL 3964620
(Del. Super. July 15, 2016).

4 Branch Bankz`ng and T rust Company v. Eid, 114 A.3d 955, 957 (Del. 2015).

5 Del. Super. Ct. Civ. R. 55(b)(1).

6 Del. Super. Ct. Civ. R. S(aa)(l).

(8) The record reflects that Joseph and Rhonda believed that Joseph could
rely upon the POA to answer the complaint on Rhonda’s behalf.7 Instead of directing
the entry of a judgment against Rhonda, Hillside’s attorney should have filed a
motion objecting to Joseph’s authority to act for Rhonda. That would have given
Rhonda an opportunity to file her own answer pro se or by a licensed attorney.

(9) Similarly, the Superior Court should have advised Joseph that Rhonda
needed to appear pro se or by a licensed attorney. In fact, when this appeal was filed
by Joseph on Rhonda’s behalf, he was advised that Rhonda had to sign the notice of
appeal and she did.

(10) Joseph had individual standing to contest the default judgment entered
against Rhonda because that judgment was the basis for entry of the judgment
against him. Rule 60(b)(l) authorizes the Superior Court to relieve a party from a
final judgment that is entered by “mistake.”8 In this case, Hillside’s counsel made a
mistake when directing the prothonotary to enter a default judgment against Rhonda;
the entry of judgment that followed was made in error. Relief under Rule 60(b) is
warranted.

NOW, THEREFORE, IT IS ORDERED, that the Superior Court’s order dated

July 15, 2016 is REVERSED. The memorandum opinion of June 14, 2016 and the

 

7 12 Del. C. §49A-212.
8 Del. Super. Ct. Civ. R. 60(b)(1).

default judgment under Rule 55 (b)(l) are VACATED. This matter is REMANDED
f`or further proceedings consistent with this Order. Jurisdiction is not retained.
BY THE COURT:

wrsz

Justice